Citation Nr: 0210975	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for postoperative 
residuals of repair of left
knee ligaments, currently evaluated as 10 percent disabling.

2.  Entitlement for an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from January 1977 to January 
1981, and from April 1981 to July 1988.  

This appeal originally arose from a March 2000 rating action 
that denied a rating in excess of 10 percent for residuals of 
a left knee injury.  A Notice of Disagreement therewith was 
received in April 2000, and a Statement of the Case (SOC) was 
issued in July 2000.  A Substantive Appeal was received in 
September 2000.

In June 2001, the Board of Veterans Appeals (Board) remanded 
this case to the RO for further development.  By rating 
action of April 2002, the RO recharacterized the left knee 
disability as comprising two separate disabilities:  the 
postoperative residuals of repair of left knee ligaments, for 
which the current 10 percent evaluation was continued, and 
arthritis of the right knee, for which a separate 10 percent 
rating was assigned.  Hence, the appeal now encompasses the 
two issues on the title page of this decision.  As higher 
evaluations for each left knee disability is available, and 
the veteran is presumed to seek the maximum available 
benefit, the Board finds that each of the claims for higher 
evaluation remains viable on appeal.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).

As a final preliminary matter, the Board notes that the 
record appears to raise the question of service connection 
for a right knee disability secondary to the service-
connected left knee disabilities (see Feburary 6, 2002 
Deferred Rating Decision).  However, it does not appear that 
this matter has been adjudicated.  As such, the issue is 
referred to the RO for all appropriate action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2. The veteran's postoperative residual of repair of left 
knee ligaments consists of no more than slight anterior 
instability.

3. The veteran's left knee arthritis is productive of pain, 
stiffness, and discomfort on motion.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
postoperative residuals of repair of left knee ligaments 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.3, 4.71a, Diagnostic Code 5257 (2001).

2. The criteria for a rating in excess of 10 percent for left 
knee arthritis with limitation of motion have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321 and Part 4, including §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to the duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

In the July 2000 SOC, the June 2001 Board Remand, and the 
April 2002 SSOC, the veteran and his representative were 
notified of the pertinent law and regulations governing the 
claims, the evidence that would substantiate the claims, and 
the evidence that had been considered in connection with his 
appeals.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit information and evidence.  By letter of August 
2001, the RO specifically informed the veteran of the VCAA 
and its requirements; what information he had to furnish; 
what evidence would be retrieved by the VA; what evidence the 
veteran had to obtain; and what the veteran had to do to 
obtain assistance from the VA in obtaining such evidence.  He 
was notified that he could submit medical as well as lay 
evidence.  In light of the above, and in view of the fact 
that there is no indication that there is any existing, 
potentially relevant evidence to obtain, the Board finds that 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159).  The Board finds that the 
VA's duty to notify has been met.

The Board also finds that the duty to assist has been met.  
The veteran has declined to offer testimony in support of his 
claims at a hearing, but the RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  VA medical 
records have been obtained, and the veteran has been afforded 
VA examinations in connection with his claims.  
Significantly, neither the veteran nor his representative has 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of each of the claims on appeal on the 
merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

By rating action of September 1991, the RO granted service 
connection for residuals of a left knee injury and assigned a 
10 percent rating.  The veteran filed a claim for a higher 
evaluation 

On VA orthopedic examination of December 1999, the veteran 
was currently noted to be working as a hospital machinery 
repair technician.  He complained of left knee pain, 
instability, some swelling, and crepitation with stair 
climbing.  He was noted to have used a Lennox Hill brace in 
the past, but it currently did not fit.  He took non-
steroidal anti-inflammatory medications for his symptoms.  On 
examination, the veteran was fully ambulatory, with a slight 
limp on the left leg.  He used no external ambulatory aid and 
wore no type of orthosis.  There was no gross swelling or 
malalignment of the left knee.  There was a well-healed, 
approximately 12-inch medial parapatellar surgical scar that 
was not tender.  There was no keloid present.  Left knee 
range of motion was from 0 degrees of extension to 125 
degrees of flexion.  The knee was stable in all phases.  The 
patella tracked normally.  There was some crepitation and 
discomfort on passive manipulation.  X-rays revealed a large 
osseous density adjacent to the posterolateral medial femoral 
condyle.  The impression was left knee postoperative 
ligamentous repair.

VA outpatient clinical records of March 2000 indicated a past 
history of left knee degenerative joint disease (DJD) related 
to surgical repair, and chondromalacia patella.  A review of 
systems indicated that the veteran denied pain or swelling in 
the extremities.  The assessments included controlled left 
knee DJD.

In early November 2001, the veteran was seen in the VA 
outpatient clinic with complaints of left knee pain.  A 
review of systems indicated that he denied pain or swelling 
of the extremities.  On current examination, muscle strength 
was +5/5 in the extremities.  Flexion, extension, and range 
of motion was good throughout.  The joints were without 
deformity.  Gait was steady.  Left knee X-rays revealed soft 
tissue calcifications above the medial femoral condyle, and 
the radiologist favored a chronic post-traumatic etiology.  
There was modest arthritic change.  The assessments included 
DJD.

On VA orthopedic examination of late November 2001, the 
examiner reviewed the claims file and the veteran's medical 
history pertaining to his left knee injury.  He complained of 
slowly increasing left knee pain, some instability, and 
difficulty walking over uneven ground.  The veteran stated 
that he had to sell cattle from his beef farm due to left 
knee problems; he still did some truck farming and also 
worked as a machine mechanic.  He currently took no 
medications for his knee; he wore a Lennox Hill-type brace.  
On current examination, the veteran was fully ambulatory with 
a left leg limp.  He used no external ambulatory aid, and did 
not wear his brace at the time of the examination.  There was 
no overall left knee swelling.  There was a well-healed, 
medial parapatellar surgical incision that was not tender.  
There was no keloid present.  Arthroscopic portal scars were 
noted which were also not tender.  Left knee range of motion 
was from 0 degrees of extension to 125 degrees of flexion.  
There was considerable stiffness and crepitation, and the 
knee was slightly uncomfortable with motion.  There was 
slight instability anteriorly, with no medial lateral 
instability posteriorly.  There was good muscle power in 
extension, and the patella traced normally.  The impressions 
were post-surgical repair of the patellar tendon; and left 
knee medial collateral ligament with secondary arthritic 
changes.

In March 2002, the veteran was seen in the VA prosthetics 
clinic for provision of a DonJoy brace to replace a 
previously-utilized ligament brace.  The brace that had been 
prepared did not fit, and it was re-ordered.      

Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular DC, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  However, as 
regards an increased rating claim, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran's postoperative residuals of repair of left knee 
ligaments are currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, DC 5257, pursuant to which "other" 
impairment of the knee, specifically, recurrent subluxation 
or lateral instability, is evaluated.  Under this code, a 10 
percent rating is warranted for slight impairment, a 20 
percent rating is warranted for moderate impairment, and a 30 
percent rating requires severe impairment.  

In this case, the only identifiable residual of the veteran's 
ligament repair consists of complaints of instability.  The 
veteran complained of left knee instability on the 1999 VA 
examination; however, the examiner found the knee stable in 
all phases on actual examination, and noted that the veteran 
used no external ambulatory aid and wore no type of orthosis 
(knee brace).  The veteran again complained of some knee 
instability on the late November 2001 VA examination, and the 
examiner then found slight instability anteriorly on 
examination.  The Board finds that these findings are 
consistent with no more than a 10 percent rating under DC 
5257.  In this regard, the Board also notes that, even in 
late November 2001, there were no findings of medial lateral 
instability posteriorly, even without the veteran's knee 
brace, and the veteran indicated that he used no external 
ambulatory aid.  There also have not been any findings of 
subluxation.  Under these circumstances, the Board finds that 
the criteria for at least the next higher, 20 percent, 
evaluation under DC 5257 simply are not met.  It therefore 
stands to reason that the maximum, 30 percent, evaluation 
under that diagnostic code likewise are not met.  

Additionally, the Board notes that the only other potentially 
applicable diagnostic code under which a higher evaluation 
for ligament repair residuals could be assigned is DC 5258; 
that diagnostic code prescribes a 20 percent  evaluation for 
dislocation of the semilunar cartilage with frequent episodes 
of locking, pain, and infusion into the joint.  However, a 
higher evaluation is not assignable under that diagnostic 
code.  There is no evidence that the left knee disability has 
resulted in dislocation of the semilunar cartilage.  
Moreover, even if the veteran's disability could be evaluated 
under DC 5258, by analogy (see 38 C.F.R. § 4.20), the Board 
notes that there is no evidence of frequent locking so as to 
warrant assignment of the 20 percent evaluated prescribed 
therein.  

Accordingly, the Board finds that the evidence presents no 
schedular basis for assignment of a rating in excess of the 
currently assigned 10 percent for postoperative residuals of 
left knee ligament repair.

The RO has also assigned the veteran a separate 10 percent 
rating pursuant to 38 C.F.R. § 4.71a, DC 5003.  Under DC 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate DC, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; a 20 
percent rating is assigned where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 10 and 20 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003. 

The DCs that contemplate limitation of knee motion include DC 
5256 for ankylosis, DC 5260 for limitation of leg flexion, 
and DC 5261 for limitation of leg extension.  Inasmuch as the 
veteran has consistently demonstrated a measurable degree of 
left knee range of motion from 0 to 125 degrees on VA 
examinations of 1999 and 2001, he does not have ankylosis of 
the knee and evaluation of the knee under DC 5256 is not 
appropriate in this case.  Hence, the Board will focus on DCs 
5260 and 5261.  

Under DC 5260, a 0 percent rating is warranted for limitation 
of leg flexion to       60 degrees; a 10 percent rating 
requires limitation of leg flexion to 45 degrees; a   20 
percent rating requires limitation of leg flexion to 30 
degrees; a 30 percent rating requires limitation of leg 
flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a 0 percent rating is warranted for limitation 
of leg extension to     5 degrees; a 10 percent rating 
requires limitation of leg extension to 10 degrees; a 20 
percent rating requires limitation of leg extension to 15 
degrees; a 30 percent rating requires limitation of leg 
extension to 20 degrees; a 40 percent rating requires 
limitation of leg extension to 30 degrees; a 50 percent 
rating requires limitation of leg extension to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261. 

Consideration must also be given to a higher rating under DCs 
5260 and 5261 based on limitation of motion due to pain on 
use or during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 205-7.

In this case, the veteran has consistently demonstrated 
minimal limitation of left leg flexion to 125 degrees on the 
1999 and 2001 VA examinations; however, he would have to 
demonstrate limitation of flexion to 45 degrees in order to 
be entitled to a 10 percent rating under DC 5260.  Not only 
does he not meet this criteria, he does not even meet the 
criteria for a 0 percent rating under this code requiring 
limitation of leg flexion to 60 degrees.  Similarly, he would 
have to demonstrate limitation of extension to 10 degrees in 
order to be entitled to a 10 percent rating under DC 5261, 
which has not been shown by the evidence.  Rather, he 
consistently demonstrated full extension to 0 degrees on VA 
examinations of 1999 and 2001, which findings do not even 
meet the criteria for a noncompensable rating under DC 5261.

With respect to pain, the Board notes the veteran's 
complaints of left knee pain on VA examinations of 1999 and 
late November 2001, with March 2000 and early November 2001 
VA outpatient reviews of systems indicating his denial of 
pain and swelling in the extremities.  No swelling was found 
on the latter examinations.  The Board finds that the 
veteran's current 10 percent rating under DC 5003 for painful 
motion contemplates any functional loss due to pain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  While the veteran may contend 
that his left knee symptoms warrant a rating in excess of 10 
percent, DC 5003 does not provide for a rating in excess of 
10 percent for a single major joint.  Moreover, the objective 
evidence does not indicate that the veteran's knee pain, 
which affects some of his functional abilities, is so 
disabling as to meet the criteria for the 10 percent 
evaluation under Diagnostic Codes 5260 or 5261, much less the 
criteria for the next higher, 20 evaluation under either 
Diagnostic Code.  In short, the VA rating schedule simply 
does not authorize assignment of a higher rating for 
limitation of motion in a case, such as this, in which the 
veteran's actual range of motion findings do not even meet 
the criteria for a noncompensable rating under either DC 5260 
or 5261.  See 38 C.F.R. § 4.71a, DC 5003.

The above determinations are based upon consideration of 
pertinent provisions of the VA's rating schedule.  
Additionally, the Board finds that there is no showing that 
either of the veteran's left knee disabilities reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis.  
See 38 C.F.R. § 3.321.  There is no showing that either 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  As previously noted, the veteran was reported 
to be sufficiently functional to be working as a machinery 
repair technician in December 1999 as well as in November 
2001; although he stated that he had to give up cattle 
farming due to left knee problems, the Board notes that he 
was sufficiently functional to be able to continue with truck 
farming as well as machinery repair.  Moreover, neither 
condition has been shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as noted above, the Board 
is not required to remand either claim to the RO for a higher 
evaluation for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that ratings 
in excess of 10 percent each for postoperative residuals of 
repair of left knee ligaments and for left knee arthritis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the "benefit of the doubt" 
doctrine; however, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

A rating in excess of 10 percent for postoperative residuals 
of repair of left knee ligaments is denied.  

A rating in excess of 10 percent for left knee arthritis is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

